Exhibit 10.5

 

CARRAMERICA REALTY CORPORATION

AMENDED AND RESTATED

EXECUTIVE DEFERRED COMPENSATION PLAN

 

1. PURPOSE AND EFFECTIVE DATE

 

1.1. Purpose.

 

The purpose of this Plan is to provide certain of the highly compensated and
select management employees of CarrAmerica Realty Corporation (the
“Corporation”) with deferred compensation benefits to induce such employees to
remain in the employ of the Corporation, and to encourage saving for retirement.
The Corporation intends that the Plan shall be treated as an unfunded plan for
purposes of the Code, and the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”) and as a plan for a select group of management and highly
compensated employees for purposes of ERISA. The Plan was originally adopted
                 ,              and was amended and restated effective as of
                 , 2001.

 

1.2. Effective Date.

 

The Plan, as amended and restated, shall become effective as of             
    , 2001.

 

2. DEFINITIONS AND CONSTRUCTION

 

2.1. Definitions.

 

For purposes of the Plan, unless a different meaning is plainly required by the
context, the following definitions are applicable:

 

(a) “Accounts” mean the Deferred Compensation Account and the Matching
Contributions Account.

 

(b) “Base Compensation” means for any Plan Year the base salary of an Eligible
Employee for such Plan Year, including authorized deferrals and payroll
deductions. Base Compensation shall exclude the value of any Bonus Compensation,
amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) either becomes freely transferable or is no
longer subject to a substantial risk of forfeiture, amounts realized from the
sale, exchange or other disposition of stock acquired under a qualified stock
option, and any amounts attributable to fringe or welfare benefits.



--------------------------------------------------------------------------------

(c) “Beneficiary(ies)” means the person or persons designated by a Participant
to receive payment of the amounts provided in the Plan in the event of his
death. Each Beneficiary designation: (i) shall be made on a form filed in the
manner prescribed by the Committee, (ii) shall be effective when, and only if
made and filed in such manner during the Participant’s lifetime, and (iii) upon
such filing, shall automatically revoke all previous Beneficiary designations.

 

(d) “Board” means the Board of Directors of the Corporation.

 

(e) “Bonus Compensation” for the Plan Year means any compensation in excess of
Base Compensation awarded to an Eligible Employee under any Corporation
incentive plan with respect to a Plan Year, excluding the value of options,
restricted stock units, fringe benefits and similar benefits.

 

(f) “Change in Control” means, with respect to the Corporation:

 

  •   Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

  •   Consummation of a reorganization, merger or consolidation involving the
Corporation (a “Business Combination”) unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the then outstanding shares of
common stock of the Corporation (the “Outstanding Corporation Common Stock”) and
the combined voting power of the then outstanding voting securities of the
Corporation entitled to vote generally in the election of directors (the
“Outstanding Corporation Voting Securities”) immediately prior to such Business
Combination beneficially own, directly or indirectly, at least 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without

 

- 2 -



--------------------------------------------------------------------------------

    limitation, a corporation which as a result of such transaction owns the
Corporation or all or substantially all of the Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, and (ii) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination;

 

  •   the sale or other disposition of more than 50% of the operating assets of
the Corporation; or

 

  •   Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

 

(g) “Committee” means the Executive Compensation Committee established by the
Board.

 

(h) “Corporation” means CarrAmerica Realty Corporation or any successor thereto.

 

(i) “Deferral Election” means an election made by the Participant, in accordance
with Section 3.2 or 3.4, to defer an amount of Base Compensation or Bonus
payable or awarded to the Participant with respect to a Plan Year.

 

(j) “Deferred Compensation Account” means the account maintained for a
Participant by the Corporation, in accordance with Section 4.1, with respect to
the Base Compensation or Bonus Compensation for which the Participant has made a
Deferral Election.

 

(k) “Disability” means total disability as defined in the Corporation’s
Long-Term Disability Plan.

 

(l) “Effective Date” of the Plan, as amended and restated, means as of
                 , 2001.

 

(m) “Eligible Employee” means any executive officer, vice-president, managing
director or other employee of either the Corporation or a Participating Employer
approved for participation in the Plan by the Committee.

 

- 3 -



--------------------------------------------------------------------------------

(n) “Employer” means the Corporation maintaining the Plan and any Participating
Employer which has adopted and currently maintains the Plan for the benefit of
its Eligible Employees.

 

(o) “Hardship” means the immediate and heavy financial need of a Participant as
determined by the Committee in accordance with uniform standards established by
the Committee.

 

(p) “Matching Contributions” means the amount credited to a Participant’s
Matching Contributions Account in accordance with Section 4.2.

 

(q) “Matching Contributions Account” means the account maintained for a
Participant by the Corporation, in accordance with Section 4.1, with respect to
the Matching Contributions credited to such Participant.

 

(r) “Participant” means an Eligible Employee participating in the Plan in
accordance with Section 3.

 

(s) “Participating Employer” means the Corporation and all entities which are
part of the same “controlled group” as the Corporation, as determined under
Sections 414(b) or (c) of the Code, provided such an entity has adopted the Plan
in writing with the consent of the Board. Non-U.S. entities or subsidiaries
shall not be treated as part of the controlled group for this purpose. A
business entity shall be treated as a Participating employer only while a member
of the controlled group that includes the Corporation.

 

(t) “Plan” means the CarrAmerica Realty Corporation Amended and Restated
Executive Deferred Compensation Plan, as amended from time to time.

 

(u) “Plan Year” means the period beginning on the Effective Date and ending
December 31, 2001, and each calendar year thereafter.

 

(v) “Retirement Plan” means the Corporation’s qualified defined contribution
plan, currently known as the CarrAmerica Realty Corporation Retirement Plan, as
amended from time to time, or any successor thereto.

 

(w) “Separation from Service” means termination of a Participant’s employment
with the Employer by reason of retirement, Disability, resignation or discharge.
Transfer to employment with an affiliate shall not be treated as a Separation
from Service.

 

(x) “Total Compensation” means the sum of the Participant’s Base Compensation
and Bonus Compensation for the Plan Year.

 

- 4 -



--------------------------------------------------------------------------------

(y) “Trusts” means the trust established by the Corporation that identifies the
Plan as a plan with respect to which assets are to be held by the Trustee.

 

(z) “Trustees” means the trustee or trustees or their successors under the
Trust.

 

2.2. Construction of Terms.

 

Wherever applicable, the masculine pronoun shall mean or include the feminine
pronoun, and the words used in the singular shall include the plural, and vice
versa.

 

3. ELIGIBILITY AND PARTICIPATION

 

3.1. Eligibility.

 

Eligibility to participate in the Plan is limited to Eligible Employees who are
designated as eligible by the Committee.

 

3.2. Participation; Deferral Elections.

 

An Eligible Employee may elect to participate in the Plan with respect to any
Plan Year by filing a Deferral Election, in the form and manner prescribed by
the Committee, by December 15 of the immediately preceding Plan Year, except
that a Deferral Election with respect to the first Plan Year shall be filed at
such time before the commencement of such Plan Year as the Committee shall
determine, and the Deferral Election for 2001 for the Plan, as amended, shall be
filed by February 15, 2001. Notwithstanding the foregoing, in no event may the
Participant defer more than 25% of the sum of his Base Compensation plus 100%
Bonus Compensation payable for such Plan Year into the Plan.

 

3.3. Right to Terminate Elections and Deferrals.

 

If the Corporation determines that the Deferral Elections, or the earnings
credited to the amounts previously deferred, would or might result in the
Corporation failing to qualify as a real estate investment trust within the
meaning of Section 856 of the Internal Revenue Code of 1986, as amended, the
Corporation may limit Deferral Elections below 25% of the sum of a Participant’s
Base Compensation plus 100% Bonus Compensation payable for such Plan Year. In
addition, if the Corporation determines that Deferred Compensation Account and
Matching Contribution Account balances under the Plan would or might result in
the Corporation failing to qualify as a real estate investment trust under
Section 856 of the Code, the Corporation shall also have the right to distribute
amounts out of any such accounts as it determines in its sole discretion.

 

- 5 -



--------------------------------------------------------------------------------

3.4. Initial Eligibility During the Plan Year.

 

If an Eligible Employee first becomes eligible to participate in the Plan during
a Plan Year, he may elect to participate with respect to such Plan Year by
filing a Deferral Election for such Plan Year not later than 30 days after
notification to him by the Committee of his eligibility to participate in the
Plan. The Eligible Employee may elect in such Deferral Election to defer Base
Compensation or Bonus Compensation with respect to the Plan Year which is
payable or awarded following the filing of the Deferral Election, in accordance
with the limitations of Section 3.2 as if such period were an entire Plan Year.

 

3.5. Modification of Deferral Election.

 

A Deferral Election made pursuant to Section 3.2 or 3.4 shall be irrevocable,
except that the Committee in its discretion may at any time reduce, or waive,
the remainder of the amount to be deferred under the Deferral Election upon
determining that the Participant has suffered a Hardship.

 

3.6. Employer Contribution

 

The Employer may credit to each Participant’s Deferred Account an amount
determined by the Employer, in its discretion.

 

4. ACCOUNTS

 

4.1. Maintenance of Accounts.

 

The Corporation shall maintain, for recordkeeping purposes only, a Deferred
Compensation Account and a Matching Contributions Account for each Participant
who files a Deferral Election. Each Plan Year, the Corporation shall credit each
Participant’s: (i) Deferred Compensation Account with the Base Compensation, if
any, and Bonus Compensation, if any, deferred pursuant to the such Participant’s
Deferral Election under Section 3.2 during the Plan Year; and (ii) Matching
Contributions Account with the Matching Contributions determined in accordance
with Section 4.2.

 

4.2. Matching Contributions.

 

Each Plan Year, the Employer shall credit the Matching Contributions Account of
each Participant with an amount equal to 75% of the amount of Total Compensation
deferred by the Participant; provided, however, that no Matching Contribution
shall be made with respect to deferral amounts in excess of 6% of (i) Total
Compensation, reduced by (ii) the annual compensation limit determined pursuant
to Section 401(a)(17) of the Internal Revenue Code of 1986, as amended, (the
“Code”).

 

- 6 -



--------------------------------------------------------------------------------

4.3. Investment of Accounts.

 

A Participant may direct the investment of his or her Accounts, subject to the
following:

 

(a) The Corporation shall determine the investments which will be made available
as investment options under the Plan from time to time and may but shall not be
required to invest the Accounts in the manner directed by a Participant.

 

(b) All investment directions shall be in accordance with such rules and
regulations as the Corporation may establish from time to time for this purpose.

 

(c) All earnings and losses on the investments held for a Participant’s Accounts
shall be credited to such Accounts.

 

(d) The Corporation (or its trustee, if any) shall at all times retain title to
all assets held for Accounts, and shall have the voting power with respect to
all stock or other securities held for the Accounts.

 

(e) The Accounts shall be valued by the Corporation (or its trustee, if any) at
fair market value as of the last day of each calendar quarter and at such other
times as may be necessary for the proper administration of the Plan.

 

5. PAYMENT OF BENEFITS

 

5.1. Vesting.

 

A Participant shall be 100% vested in all amounts credited to his Deferred
Compensation Account. A Participant shall be vested in the amounts credited to
his Matching Contributions Account according to the following schedule:

 

Years of

Continuous Service

--------------------------------------------------------------------------------

 

Vested Percentage

--------------------------------------------------------------------------------

1

  25%

2

  50%

3

  75%

4

  100%

 

Notwithstanding any other provision to the contrary, a Participant shall become
100% vested in all amounts credited to his Matching Contributions Account upon
his death, Disability or Change in Control.

 

- 7 -



--------------------------------------------------------------------------------

5.2. Payment Method.

 

(a) At the time an Eligible Employee elects to participate in the Plan, he shall
also elect, in such form as approved by the Committee, one of the following
methods for the payment of the vested portion of his Deferred Compensation
Account and Matching Contribution Account commencing within five years of his
Separation from Service:

 

(1) A lump sum payment;

 

(2) Pro-rata annual installment payments for a period not to exceed 5 years
after Separation from Service, with each installment equal to the unpaid balance
of such accounts divided by the number of remaining payments; and, if the
Participant dies before all payments are made, the remaining payments to be made
to his Beneficiary.

 

A Participant may elect one method of payment to himself and a different method
of payment to his Beneficiary.

 

(b) (1) A Participant may request a change in his election as to the date or
method of payment, by written notice to the Committee, subject to approval by
the Committee in its sole discretion, at any time prior to the June 30th prior
to the commencement of the Plan Year in which Separation from Service occurs.
Notwithstanding the foregoing, if a Participant’s Separation from Service for
any reason other than death occurs in the same Plan Year as the election or
request for a change in election of the date or method of payment to himself,
such election may be disregarded by the Corporation.

 

(2) A Participant who requests a change as to the date of payment must request a
payment date that is at least twenty four (24) months after the date of payment
previously elected by the Participant.

 

(3) Notwithstanding the foregoing, a Participant who has separated from service
due to retirement, or who would have satisfied the Corporation’s requirements
for retirement if he had not previously separated from service prior to
retirement, may after retirement change the date of payment from a prior
election but only in the event of a hardship, as defined in Section 5.5 below or
due to a change in financial circumstances established to the satisfaction of
the Committee. A change in financial circumstances means a change in the
availability of reasonably expected financial assets or a substantial change in
reasonably expected expenses that, in the judgment of the Committee, justifies a
change in the date or method of payment to reflect to the change.

 

- 8 -



--------------------------------------------------------------------------------

5.3. Death, Disability or Retirement.

 

Upon a Participant’s Separation from Service by reason of his death, Disability
or retirement, the Corporation shall pay to him, or to his Beneficiary in the
case of his death, his Deferred Compensation Account and Matching Contribution
Account as of the date of Separation from Service. Payment shall be made by the
method and on the date(s) previously elected by the Participant, or in the sole
discretion of the Committee, in a lump sum. Lump sum payments shall be made on
the last day of the calendar quarter in which the Participant’s Separation from
Service occurs.

 

5.4. Resignation or Discharge.

 

Notwithstanding the provisions of Section 5.2(a), upon a Participant’s
Separation from Service by reason of his resignation or discharge, the
Corporation shall pay to him the vested portion of Deferred Compensation Account
and Matching Contribution Account as of the date of Separation from Service
resulting from his resignation or discharge.

 

Payment shall be made to the Participant in a lump sum or in installments, in
the discretion of the Committee on or commencing on the last day of the calendar
quarter in which his resignation or discharge occurs.

 

Notwithstanding the foregoing, the Committee, at its option, may defer payment
of the Participant’s Deferred Compensation Account and Matching Contribution
Account to the time(s) previously selected by such Participant pursuant to
Section 5.2(a) if such resignation or discharge would constitute a change in
financial circumstances (as defined in Section 5.2(b)(3)).

 

5.5. Hardship.

 

(a) Upon application by a Participant and approval thereof by the Committee, the
Participant may withdraw, upon a showing of hardship, part or all of the amount
then credited in the Employee Deferral Account and the amount in his Employer
Contribution Account.

 

(b) For purposes of Section 5.5(a), “hardship” shall mean severe financial
hardship to a Participant resulting from a sudden and unexpected illness or
accident of the Participant or of a dependent (as defined in Section 152(a) of
the Internal Revenue Code of 1986, as amended) of the Participant, loss of the
Participant’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, which hardship may not be relieved through reimbursement or
compensation by insurance or otherwise, by liquidation of the Participant’s
assets (to the extent such liquidation would not itself cause severe financial
hardship), or by cessation of deferrals under the Plan.

 

- 9 -



--------------------------------------------------------------------------------

5.6. Change of Control.

 

Notwithstanding anything to the contrary contained in this Plan upon the
consummation of a Change of Control as defined in Section 2.1(f), each
Participant’s Deferred Compensation Account and Matching Contribution Account
shall be immediately vested and distributed to him in a lump sum distribution
within 15 days following the consummation of such Change in Control or in the
event there is a Trust in effect with respect to the Plan, in accordance with
the terms of the Trust.

 

6. ADMINISTRATION

 

6.1. Committee; Duties.

 

The Plan shall be administered by the Committee, which shall have the
responsibility and authority to, among other things, (a) interpret and construe
the terms of the Plan and (b) adopt such regulations, rules, procedures and
forms consistent with the Plan as it considers necessary or desirable for the
administration of the Plan. In all cases the determination of the Committee
shall be final, conclusive and binding on all persons.

 

6.2. Appointment of Agents.

 

The Committee shall appoint the Senior Vice President of Human Resources to be
the Committee’s agent and shall delegate to him its duties with respect to the
day-to-day administration of the Plan. The Committee may from time to time
appoint other agents and delegate to them such administrative duties as it sees
fit.

 

7. AMENDMENT OR TERMINATION OF PLAN

 

7.1. Right to Amend or Terminate.

 

The Board reserves in its sole discretion the right, at any time and from time
to time, to amend or terminate the Plan.

 

7.2. Effect of Amendment or Termination.

 

No amendment or termination of the Plan pursuant to Section 7.1 shall deprive
any Participant or Beneficiary of any part of his benefits under the Plan
accrued as of the time of such amendment or termination. If the Plan is
terminated, each Participant shall be paid the full vested amount of his
Deferred Compensation Account and Matching Contributions Account within 90 days
of the date of termination.

 

- 10 -



--------------------------------------------------------------------------------

8. CLAIMS PROCEDURE

 

(a) A person who believes that he is being denied a benefit to which he is
entitled under this Plan (hereinafter called a “Claimant”) may file a written
request for such benefit with the Committee, setting forth his claim. The
request must be addressed to the Committee at the Corporation’s then principal
place of business.

 

(b) Upon receipt of a claim, the Committee shall advise the Claimant that a
reply will be forthcoming within sixty (60) days (which may be extended for an
additional thirty (30) days for reasonable cause). If the claim is denied in
whole or in part, the Committee shall provide the Claimant a written opinion,
using language calculated to be understood by the Claimant, setting forth:

 

(1) The specific reason or reasons for such denial;

 

(2) The specific reference to pertinent provisions of the Plan which such denial
is based;

 

(3) A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

 

(4) Appropriate information as to the steps to be taken if the Claimant wishes
to submit the claim for review; and

 

(5) The time limits for requesting such a review.

 

(c) Within sixty (60) days after the receipt by the Claimant of the written
opinion described in Section 8(b), the Claimant may request in writing that the
Corporation review the determination of the Committee. Such request must be
addressed to the Chief Executive Officer of the Corporation, at its then
principal place of business. The Claimant or his duly authorized representative
may, but need not, review the pertinent documents and submit issues and comments
in writing for consideration by the Corporation. If the Claimant does not
request a review of the Committee’s determination by the Corporation within such
sixty (60) day period, he shall be barred from challenging the Committee’s
determination.

 

(d) Within thirty (30) days after the Chief Executive Officer’s receipt of a
request for review, he will review the Committee’s determination. After
considering all materials presented by the Claimant, the Chief Executive Officer
will render a written opinion, written in a manner calculated to be understood
by the Claimant, setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of the Plan on which
the decision is based. If special circumstances require that the thirty (30) day
time period be extended, the Chief Executive Officer will so notify the Claimant
and will render the decision as soon as possible, but no later than sixty (60)
days after receipt of the request for review.

 

- 11 -



--------------------------------------------------------------------------------

9. MISCELLANEOUS PROVISIONS

 

9.1. No Implied Rights.

 

Nothing in this Plan shall be deemed to: (a) give to any Eligible Employee the
right to be retained in the employ of the Employer or to interfere with the
right of the Employer to dismiss any Eligible Employee at any time, or (b) give
to any Participant or Beneficiary any right to any payments except as
specifically provided for in the Plan.

 

The rights of any Eligible Employee or Beneficiary, or any person claiming
through the Eligible Employee or Beneficiary shall be solely those of an
unsecured general creditor of the Corporation. The Eligible Employee or
Beneficiary, or any other person claiming through the Eligible Employee or
Beneficiary, shall have the right to receive those benefits specified under this
Plan only from the Corporation, and shall have no right whatsoever to look to
any specific or special property separated from the Corporation to satisfy a
claim for benefit payments.

 

An Eligible Employee or Beneficiary, or any person claiming through the Eligible
Employee or Beneficiary, shall not have any rights or beneficial ownership
interest in any general asset of the Corporation. Any such general asset used or
acquired by the Corporation in connection with liabilities it has assumed under
this Plan shall not be deemed to be held under any trust for the benefit of an
Eligible Employee or Beneficiary; nor shall any such general asset be considered
security for the performance of the obligations of the Corporation. Any such
asset shall remain a general, unpledged, and unrestricted asset of the
Corporation.

 

9.2. No Assignment or Alienation.

 

To the extent permitted by law, no benefit provided under the Plan shall be
anticipated, assigned (either at law or in equity), alienated or subject to
attachment, garnishment, levy, execution, or other process. Any attempt to
perform any such action shall be void.

 

9.3. Notices.

 

Any notice, consent or demand required or permitted to be given under the Plan
shall be in writing, and shall be signed by the party giving or making the same.
If such notice, consent or demand is mailed to a party hereto, it shall be sent
by United States certified mail, postage prepaid, addressed to such party’s last
known address as shown on the records of the Corporation. The date of such
mailing shall be deemed the date of notice, consent or demand.

 

- 12 -



--------------------------------------------------------------------------------

9.4. Inurement of Benefits.

 

This Plan shall be binding upon and inure to the benefit of the Corporation and
the Employers, their respective successors, and assigns and each Participant and
his heirs, executors, administrators, and legal representatives.

 

9.5. Merger or Consolidation of Corporation.

 

The Corporation shall not merge or consolidate with any other company or
organization, or permit its business activities to be taken over by any other
organization unless and until the succeeding or continuing company or other
organization shall expressly assume all obligations and liabilities herein set
forth.

 

9.6. Expenses.

 

The Corporation shall pay all expenses incident to the operation and
administration of the Plan.

 

9.7. Applicable Laws.

 

Except as otherwise required by federal law, the provisions of the Plan and the
rules, regulations and decisions of the Board and the Committee shall be
construed and enforced according to the laws of State of Delaware, without
regard to its choice of law rules.

 

9.8. Construction.

 

Any payments under this Plan shall be independent of, and in addition to, those
under any other plan, program or agreement which may be in effect between the
parties hereto, or any other compensation payable to the Participant or his
Beneficiary by the Corporation or an Employer. This Plan shall not be construed
as a contract of employment nor does it restrict the right of the Corporation or
an Employer to discharge the Participant for proper cause or the right of the
Participant to terminate employment.

 

The Corporation shall be under no obligation whatever to purchase or maintain
any contract, policy or other asset to provide the benefits under this Plan, and
any reference to a contract, policy or other asset is made solely for the
purpose of computing the value of the benefits payable. Any contract, policy or
other asset which the Corporation may utilize to assure itself of general assets
with which to provide the benefits hereunder shall not serve in any way as
security to the Eligible Employee for the Corporation’s performance under this
Plan, and shall remain the general assets of the Corporation subject to the
claims of its creditors.

 

- 13 -



--------------------------------------------------------------------------------

The Corporation and the Plan do not give the Participant or his Beneficiary the
right to receive a beneficial interest in any asset of the Corporation. All
rights of ownership in any such assets are and remain in the Corporation.

 

* * * * * *

 

IN WITNESS WHEREOF, the Corporation has caused this Plan to be signed by its
duly authorized officer on this      day of             , 2001.

 

CARRAMERICA REALTY CORPORATION

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

- 14 -